Citation Nr: 0101903	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION
The veteran served on active duty in the United States Navy 
from December 1952 to March 1954.  

In April 1954 the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Francisco, California denied the 
veteran's claim of service connection for asthma.  He was 
properly notified of that rating decision and did not appeal.  

This matter is on appeal from an October 1998 rating decision 
of the RO in Reno, Nevada in which the RO determined that the 
veteran had not submitted new and material evidence to reopen 
the service connection claim for asthma.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for asthma was denied by the RO in April 1954.  The RO 
properly notified the veteran of that determination; he did 
not appeal.

2.  Since the April 1954 denial of his claim of entitlement 
to service connection for asthma by the RO, the veteran has 
submitted evidence bearing directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's final April 1954 decision 
is new and material.  The veteran's claim of entitlement to 
service connection for asthma is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for asthma, which was denied by the RO in April 
1954 and not appealed.  

Applicable Law and Regulations

Service Connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  See also 
Veteran's Regulation No. 2(a), pt. II, par. III; Department 
of Veterans Affairs Regulation 1008 (1954).  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§  20.200, 20.302 (2000).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

In December 1952 the veteran enlisted in the United States 
Navy.  An entrance examination was conducted and he was 
cleared for service.  

The veteran was diagnosed with asthma in January 1954.  It 
appears from his service medical records that at that time 
the veteran reported a history asthma since his childhood.  
Those records further note that the veteran had continuous 
complications with his asthma while in service.  A medical 
board convened in March 1954 and the veteran was honorably 
discharged due to asthma, which made him unfit for naval 
service.  The medical board concluded that the veteran's 
asthma existed prior to his enlistment and was not aggravated 
by his service.

In April 1954, the veteran filed a claim of entitlement to 
service connection for asthma.  His claim was denied later 
that month by a rating decision of the VA Regional Office in 
San Francisco, California.  The veteran was informed of the 
decision by letter from the RO dated April 23, 1954.  He did 
not appeal that decision.  

In June 1998, the veteran sought to have his claim of 
entitlement to service connection for asthma reopened.  The 
VA Regional Office in Reno, Nevada denied reopening the claim 
in an October 1998 rating decision, in essence finding that 
new and material evidence had not been submitted. 

A hearing was held in December 1999, during which the veteran 
proffered his own testimony that he has been continuously 
treated for asthma since 1952.  It was his testimony that he 
has been treated primarily by private physicians.  He denied 
any childhood history of asthma.  The veteran also provided 
written statements from a pharmacist and J.F., M.D.  Dr. 
J.F.'s statement supports the veteran's claim of continuous 
treatment for asthma since 1952.  

Analysis

In 1954 the veteran's claim was denied because service 
medical records indicated his asthma was a preexisting 
condition and there was no evidence that it was aggravated by 
his service.  The April 1954 rating decision became final 
inasmuch as the veteran failed to file a timely notice of 
disagreement.  38 U.S.C.A. §  7105; 38 C.F.R.§§  20.302, 
20.1103 (2000). 

Since then, evidence in the form of the veteran's own 
testimony and the written statement of Dr. J.F. have been 
added to the claims file.  This evidence is clearly new.  
Additionally, both the testimony of the veteran and the 
written statement of Dr. J.F. tend to show a continuity of 
symptoms and treatment and suggest an onset date of asthma in 
1952, the year the veteran entered service.  

Since the testimony of the veteran and the written statement 
of Dr. J.F. in essence indicate that the onset of the asthma 
was approximately the same time as he entered service, such 
represents new and material evidence.  See 38 C.F.R. § 3.156; 
see also Hodge, 155 F.3d at 1363, [the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim].  

The Board further notes in passing that the evidence referred 
to above is presumed to be true.  See Justus, supra.  At this 
stage of its analysis, the Board does not evaluate such 
evidence in the context of the record as a whole.  Compare 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].    See also Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993) [the Justus 
presumption of credibility does not extend beyond the 
predicate determination of whether the case should be 
reopened].
 
In short, for the reasons and bases expressed above, the 
Board has concluded that the additional evidence which has 
been recently submitted constitutes new and material evidence 
under the relaxed Hodge standard.  Accordingly, the veteran's 
claim of entitlement to service connection for asthma is 
reopened.

For reasons which will be discussed below, this case will be 
remanded to the RO additional evidentiary and procedural 
development.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for asthma is reopened.  To 
that extent only, the appeal is allowed.


REMAND

As alluded to above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Although as discussed above the VCAA is of little or no 
relevance to a determination as to whether new and material 
evidence has been submitted, it applies to merits 
determinations.  Accordingly, the Board will analyze the 
record in light of the VCAA. 

There appears to be no record of asthma at the time of the 
December 1952 service entrance examination report.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).  
Service medical records indicate the veteran received 
continuous treatment for his asthma while in service.  The 
veteran was discharged due to asthma which a medical board 
concluded was a preexisting condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).  

The written statement of Dr. J.F. indicates the veteran has 
been undergoing treatment for asthma since 1952.  The record 
is silent as to the basis for Dr. J.F.'s statement, does not 
include pertinent treatment records of the veteran, and does 
not contain other evidence as to the onset of the veteran's 
asthma.  

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim.  In the case of records from another Federal 
department or agency, VA's efforts to obtain those records 
will continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
the VCAA, § 3(a) (to be codified at 38 U.S.C. § 5103A).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  A VA examination and 
efforts to obtain additional relevant medical evidence are 
warranted under the circumstances presented in this case.

Accordingly, the case is remanded for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for asthma prior to, during or 
subsequent to service.  After securing 
any necessary releases, the RO should 
obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  
Specifically, those records should 
include, but not be limited to, any 
records pertaining to treatment by Dr. 
J.F., his associates,  and any and all 
additional physicians who have treated 
the veteran for asthma.  The RO should 
notify the veteran if identified records 
are unavailable.

3.  The veteran should be afforded a VA 
examination to determine if he currently 
has asthma.  To the extent possible, 
based on the medical records, the 
examiner should comment on the etiology 
of asthma, if such is identified on 
examination.  The veteran's VA claims 
folder must be made available to the 
examiner for review before the 
examination and review of such should be 
cited in the examination report.  A 
written report of the examination should 
be placed in the claims folder.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim on a de novo basis, 
taking into consideration the statutory 
presumption of sound condition on 
enlistment.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise 
notified.  The veteran has the right to submit 
additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
Member
Board of Veterans' Appeals



 


